         Case 2:20-cv-00523-SMB Document 51 Filed 07/23/21 Page 1 of 17



Paul G. Cereghini (Bar No. 009641)
Jeffrey C. Warren (Bar No. 021383)
Amanda E. Heitz (Bar No. 026519)
BOWMAN AND BROOKE LLP
Suite 1600, Phoenix Plaza
2901 North Central Avenue
Phoenix, AZ 85012-2761
Telephone: (602) 643-2300
Facsimile: (602) 248-0947
paul.cereghini@bowmanandbrooke.com
jeffrey.warren@bowmanandbrooke.com
amanda.heitz@bowmanandbrooke.com
Minute Entries: mme@phx.bowmanandbrooke.com
John F. Renzulli (admitted pro hac vice)
Christopher Renzulli (admitted pro hac vice)
Peter V. Malfa (admitted pro hac vice)
Scott C. Allan (admitted pro hac vice)
RENZULLI LAW FIRM, LLP
One North Broadway, Suite 1005
White Plains, NY 10601
Telephone: (914) 285-0700
Facsimile: (914) 285-1213
jrenzulli@renzullilaw.com
crenzulli@renzullilaw.com
pmalfa@renzullilaw.com
sallan@renzullilaw.com
Attorneys for Defendant Glock Ges.m.b.H.
                    IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ARIZONA
 Carlos Daniel Travieso,
                                                     No. 2:20-cv-00523-SMB
               Plaintiff,
                                                     DEFENDANT GLOCK Ges.m.b.H.’s
         vs.                                         ANSWER AND AFFIRMATIVE
                                                     DEFENSES TO THE COMPLAINT
 GLOCK, Inc., a Georgia Corporation;
 GLOCK GmbH, an Austrian Corporation;                JURY TRIAL REQUESTED
 ABC Firearm Dealer Corporation; 123
 Firearm Distributor Corporation, and DOES           (Assigned to the Honorable Susan M.
 1-50,                                               Brnovich)
               Defendants.
        Defendant Glock Ges.m.b.H. respectfully submits its answer to plaintiff’s Complaint as
follows:
        1.     Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
about the truth of the allegations in Paragraph 1 of the Complaint.

24792717v1
              Case 2:20-cv-00523-SMB Document 51 Filed 07/23/21 Page 2 of 17




 1           2.    Glock Ges.m.b.H. states that the allegations in Paragraph 2 of the Complaint are
 2   directed to another defendant. To the extent a response is required, it denies knowledge or
 3   information sufficient to form a belief about the truth of the allegations in Paragraph 2 of the
 4   Complaint, and refers all questions of law to this Honorable Court.
 5           3.    Glock Ges.m.b.H. denies the allegations in Paragraph 3 of the Complaint, except
 6   that it admits that it is an Austrian corporation with its principal place of business in Austria,
 7   and that it designs and manufactures Glock model pistols, and refers all questions of law to this
 8   Honorable Court.
 9           4.    Glock Ges.m.b.H. states that the allegations in Paragraph 4 of the Complaint are
10   directed to another defendant. To the extent a response is required, it denies knowledge or
11   information sufficient to form a belief about the truth of the allegations in Paragraph 4 of the
12   Complaint.
13           5.    Glock Ges.m.b.H. states that the allegations in Paragraph 5 of the Complaint are
14   directed to another defendant. To the extent a response is required, it denies knowledge or
15   information sufficient to form a belief about the truth of the allegations in Paragraph 5 of the
16   Complaint.
17           6.    Glock Ges.m.b.H. states that the allegations in Paragraph 6 of the Complaint are
18   directed to another defendant. To the extent a response is required, it denies knowledge or
19   information sufficient to form a belief about the truth of the allegations in Paragraph 6 of the
20   Complaint.
21           7.    Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
22   about the truth of the allegations in Paragraph 7 of the Complaint, and refers all questions of law
23   to this Honorable Court.
24           8.    Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
25   about the truth of the allegations in Paragraph 8 of the Complaint, and refers all questions of law
26   to this Honorable Court.
27           9.    Glock Ges.m.b.H. denies the allegations in Paragraph 9 of the Complaint.
28
                                                   2
29   24792717v1


30
              Case 2:20-cv-00523-SMB Document 51 Filed 07/23/21 Page 3 of 17




 1           10.   Glock Ges.m.b.H. denies the allegations in Paragraph 10 of the Complaint.
 2           11.   Glock Ges.m.b.H. denies the allegations in Paragraph 11 of the Complaint.
 3           12.   Glock Ges.m.b.H. denies the allegations in Paragraph 12 of the Complaint.
 4           13.   Glock Ges.m.b.H. denies the allegations in Paragraph 13 of the Complaint.
 5           14.   Glock Ges.m.b.H. denies the allegations in Paragraph 14 of the Complaint.
 6           15.   Glock Ges.m.b.H. denies the allegations in Paragraph 15 of the Complaint.
 7           16.   Glock Ges.m.b.H. denies the allegations in Paragraph 16 of the Complaint.
 8           17.   Glock Ges.m.b.H. denies the allegations in Paragraph 17 of the Complaint.
 9           18.   Glock Ges.m.b.H. denies the allegations contained in Paragraph 18 of the
10   Complaint, except admits that magazine disconnect devices are intended to prevent a firearm
11   from discharging when the magazine is not inserted.
12           19.   Glock Ges.m.b.H. denies the allegations in Paragraph 19 of the Complaint.
13           20.   Glock Ges.m.b.H. denies the allegations in Paragraph 20 of the Complaint.
14           21.   Glock Ges.m.b.H. denies the allegations in Paragraph 21 of the Complaint.
15           22.   Glock Ges.m.b.H. denies the allegations in Paragraph 22 of the Complaint.
16           23.   Glock Ges.m.b.H. denies the allegations in Paragraph 23 of the Complaint.
17           24.   Glock Ges.m.b.H. denies the allegations in Paragraph 24 of the Complaint.
18           25.   Glock Ges.m.b.H. denies the allegations in Paragraph 25 of the Complaint.
19           26.   Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
20   about the truth of the allegations in Paragraph 26 of the Complaint.
21           27.   Glock Ges.m.b.H. denies the allegations in Paragraph 27 of the Complaint, and
22   refers all questions of law to this Honorable Court.
23           28.   Glock Ges.m.b.H. denies the allegations in Paragraph 28 of the Complaint.
24           29.   Glock Ges.m.b.H. denies the allegations in Paragraph 29 of the Complaint.
25           30.   Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
26   about the truth of the allegations in Paragraph 30 of the Complaint.
27           31.   Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
28
                                                  3
29   24792717v1


30
              Case 2:20-cv-00523-SMB Document 51 Filed 07/23/21 Page 4 of 17




 1   about the truth of the allegations in Paragraph 31 of the Complaint.
 2           32.   Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
 3   about the truth of the allegations in Paragraph 32 of the Complaint.
 4           33.   Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
 5   about the truth of the allegations in Paragraph 33 of the Complaint.
 6           34.   Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
 7   about the truth of the allegations in Paragraph 34 of the Complaint.
 8           35.   Glock Ges.m.b.H. denies the allegations in Paragraph 35 of the Complaint.
 9           36.   Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
10   about the truth of the allegations in Paragraph 36 of the Complaint.
11           37.   Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
12   about the truth of the allegations in Paragraph 37 of the Complaint.
13           38.   Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
14   about the truth of the allegations in Paragraph 38 of the Complaint.
15           39.   Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
16   about the truth of the allegations in Paragraph 39 of the Complaint.
17           40.   Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
18   about the truth of the allegations in Paragraph 40 of the Complaint.
19           41.   Glock Ges.m.b.H. denies the allegations in Paragraph 41 of the Complaint.
20           42.   Glock Ges.m.b.H. denies the allegations in Paragraph 42 of the Complaint.
21           43.   Glock Ges.m.b.H. denies the allegations in Paragraph 43 of the Complaint.
22           44.   Glock Ges.m.b.H. makes reference to the study referenced in Paragraph 44 of the
23   Complaint and denies allegations inconsistent with that study.
24           45.   Glock Ges.m.b.H. makes reference to the studies referenced in Paragraph 45 of
25   the Complaint and denies allegations inconsistent with those studies.
26           46.   Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
27   about the truth of the allegations in Paragraph 46 of the Complaint.
28
                                                  4
29   24792717v1


30
              Case 2:20-cv-00523-SMB Document 51 Filed 07/23/21 Page 5 of 17




 1           47.   Glock Ges.m.b.H. denies the allegations in Paragraph 47 of the Complaint.
 2           48.   Glock Ges.m.b.H. denies the allegations in Paragraph 48 of the Complaint.
 3           49.   Glock Ges.m.b.H. makes reference to the data referenced in Paragraph 49 of the
 4   Complaint and denies allegations inconsistent with that data.
 5           50.   Glock Ges.m.b.H. makes reference to the study referenced in Paragraph 50 of the
 6   Complaint and denies allegations inconsistent with that study.
 7           51.   Glock Ges.m.b.H. makes reference to the studies referenced in Paragraph 51 of
 8   the Complaint and denies allegations inconsistent with those studies.
 9           52.   Glock Ges.m.b.H. denies the allegations in Paragraph 52 of the Complaint.
10           53.   Glock Ges.m.b.H. denies the allegations in Paragraph 53 of the Complaint.
11           54.   Glock Ges.m.b.H. denies the allegations in Paragraph 54 of the Complaint.
12           55.   Glock Ges.m.b.H. denies the allegations in Paragraph 55 of the Complaint.
13           56.   Glock Ges.m.b.H. denies the allegations in Paragraph 56 of the Complaint.
14           57.   Glock Ges.m.b.H. denies the allegations in Paragraph 57 of the Complaint.
15           58.   Glock Ges.m.b.H. denies the allegations in Paragraph 58 of the Complaint.
16           59.   Glock Ges.m.b.H. denies the allegations in Paragraph 59 of the Complaint.
17           60.   Glock Ges.m.b.H. denies the allegations in Paragraph 60 of the Complaint.
18           61.   Glock Ges.m.b.H. denies the allegations in Paragraph 61 of the Complaint.
19           62.   Glock Ges.m.b.H. denies the allegations in Paragraph 62 of the Complaint.
20           63.   Glock Ges.m.b.H. denies the allegations in Paragraph 63 of the Complaint.
21           64.   Glock Ges.m.b.H. denies the allegations in Paragraph 64 of the Complaint.
22           65.   Glock Ges.m.b.H. denies the allegations in Paragraph 65 of the Complaint.
23           66.   Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
24   about the truth of the allegations in Paragraph 66 of the Complaint.
25           67.   Glock Ges.m.b.H. denies the allegations in Paragraph 67 of the Complaint.
26           68.   Glock Ges.m.b.H. makes reference to the patent referenced in Paragraph 68 of the
27   Complaint and denies allegations inconsistent with that patent.
28
                                                  5
29   24792717v1


30
              Case 2:20-cv-00523-SMB Document 51 Filed 07/23/21 Page 6 of 17




 1           69.      Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
 2   about the truth of the allegations in Paragraph 69 of the Complaint.
 3           70.      Glock Ges.m.b.H. makes reference to the magazine article referenced in Paragraph
 4   70 of the Complaint and denies allegations inconsistent with that article.
 5           71.      Glock Ges.m.b.H. states that the loaded chamber indicator on Glock model pistols
 6   is effectively designed for its intended purpose and, to the extent that Paragraph 71 of the
 7   Complaint contains allegations to the contrary, they are denied.
 8           72.      Glock Ges.m.b.H. states that the warnings provided with Glock model pistols
 9   regarding the loaded chamber indicator were adequate and, to the extent that Paragraph 72 of
10   the Complaint contains allegations to the contrary, they are denied.
11           73.      Glock Ges.m.b.H. denies the allegations in Paragraph 73 of the Complaint.
12           74.      Glock Ges.m.b.H. denies the allegations in Paragraph 74 of the Complaint, except
13   admits that manual safeties intended to prevent a firearm from firing when placed in the “safe”
14   position have been designed that incorporate a button or lever.
15           75.      Glock Ges.m.b.H. denies the allegations in Paragraph 75 of the Complaint.
16           76.      Glock Ges.m.b.H. denies the allegations in Paragraph 76 of the Complaint, except
17   states that Glock Ges.m.b.H. has manufactured and sold Glock pistols that incorporate an
18   internal lock.
19           77.      Ges.m.b.H. denies knowledge or information sufficient to form a belief about the
20   truth of the allegations in Paragraph 77 of the Complaint.
21           78.      Glock Ges.m.b.H. denies the allegations in Paragraph 78 of the Complaint.
22           79.      Glock Ges.m.b.H. denies the allegations in Paragraph 79 of the Complaint.
23           80.      Glock Ges.m.b.H. denies the allegations in Paragraph 80 of the Complaint.
24           81.      Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
25   about the truth of the allegations in Paragraph 81 of the Complaint.
26           82.      Glock Ges.m.b.H. denies the allegations in Paragraph 82 of the Complaint.
27           83.      Glock Ges.m.b.H. denies the allegations in Paragraph 83 of the Complaint.
28
                                                    6
29   24792717v1


30
              Case 2:20-cv-00523-SMB Document 51 Filed 07/23/21 Page 7 of 17




 1           84.   Glock Ges.m.b.H. denies the allegations in Paragraph 84 of the Complaint.
 2           85.   Glock Ges.m.b.H. makes reference to the patent referenced in Paragraph 85 of the
 3   Complaint and denies allegations inconsistent with that patent.
 4           86.   Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
 5   about the truth of the allegations in Paragraph 86 of the Complaint.
 6           87.   Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
 7   about the truth of the allegations in Paragraph 87 of the Complaint.
 8           88.   Glock Ges.m.b.H. makes reference to the statements referenced in Paragraph 88
 9   of the Complaint and denies allegations inconsistent with those statements.
10           89.   Glock Ges.m.b.H. makes reference to the publication referenced in Paragraph 89
11   of the Complaint and denies allegations inconsistent with that publication.
12           90.   Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
13   about the truth of the allegations in Paragraph 90 of the Complaint.
14           91.   Glock Ges.m.b.H. denies the allegations in Paragraph 91 of the Complaint.
15           92.   Glock Ges.m.b.H. denies the allegations in Paragraph 92 of the Complaint.
16           93.   Glock Ges.m.b.H. denies the allegations in Paragraph 93 of the Complaint.
17           94.   Glock Ges.m.b.H. denies the allegations in Paragraph 94 of the Complaint.
18                                    FIRST CAUSE OF ACTION
19    (Strict Product Liability – Design Defect – Against Glock, Inc., Glock Ges.m.b.H., ABC
20                        Gun Dealer, 123 Gun Distributor, and Does 1-50)
21           95.   Glock Ges.m.b.H. incorporates its responses to Paragraphs 1-94 of the Complaint
22   in response to Paragraph 95 of the Complaint.
23           96.   Glock Ges.m.b.H. states that the allegations in Paragraph 96 of the Complaint are
24   directed to other defendants. To the extent a response is required, it denies knowledge or
25   information sufficient to form a belief about the truth of the allegations in Paragraph 96 of the
26   Complaint, and refers all questions of law to this Honorable Court.
27           97.   Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
28
                                                  7
29   24792717v1


30
              Case 2:20-cv-00523-SMB Document 51 Filed 07/23/21 Page 8 of 17




 1   about the truth of the allegations in Paragraph 97 of the Complaint, and refers all questions of
 2   law to this Honorable Court.
 3           98.    Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
 4   about the truth of the allegations in Paragraph 98 of the Complaint, and refers all questions of
 5   law to this Honorable Court.
 6           99.    Glock Ges.m.b.H. denies the allegations in Paragraph 99 of the Complaint, except
 7   that it admits that it designed, manufactured and sold Glock model pistols.
 8           100.   Glock Ges.m.b.H. states that the allegations in Paragraph 100 of the Complaint
 9   are directed to other defendants. To the extent a response is required, it denies knowledge or
10   information sufficient to form a belief about the truth of the allegations in Paragraph 100 of the
11   Complaint, except denies that the Subject Pistol and other Glock model pistols are defective.
12           101.   Glock Ges.m.b.H. denies the allegations in Paragraph 101 of the Complaint.
13           102.   Glock Ges.m.b.H. denies the allegations in Paragraph 102 of the Complaint.
14           103.   Glock Ges.m.b.H. denies the allegations in Paragraph 103 of the Complaint.
15           104.   Glock Ges.m.b.H. denies the allegations in Paragraph 104 of the Complaint.
16           105.   Glock Ges.m.b.H. denies the allegations in Paragraph 105 of the Complaint.
17           106.   Glock Ges.m.b.H. denies the allegations in Paragraph 106 of the Complaint.
18           107.   Glock Ges.m.b.H. denies the allegations in Paragraph 107 of the Complaint.
19           108.   Glock Ges.m.b.H. denies the allegations in Paragraph 108 of the Complaint.
20           109.   Glock Ges.m.b.H. denies the allegations in Paragraph 109 of the Complaint.
21           110.   Glock Ges.m.b.H. denies the allegations in Paragraph 110 of the Complaint.
22           111.   Glock Ges.m.b.H. denies the allegations in Paragraph 111 of the Complaint.
23           112.   Glock Ges.m.b.H. denies the allegations in Paragraph 112 of the Complaint.
24           113.   Glock Ges.m.b.H. denies the allegations in Paragraph 113 of the Complaint.
25           114.   Glock Ges.m.b.H. denies the allegations in Paragraph 114 of the Complaint.
26           115.   Glock Ges.m.b.H. denies the allegations in Paragraph 115 of the Complaint.
27           116.   Glock Ges.m.b.H. denies the allegations in Paragraph 116 of the Complaint.
28
                                                  8
29   24792717v1


30
              Case 2:20-cv-00523-SMB Document 51 Filed 07/23/21 Page 9 of 17




 1           117.     Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
 2   about the truth of the allegations in Paragraph 117 of the Complaint.
 3           118.     Glock Ges.m.b.H. denies the allegations in Paragraph 118 of the Complaint.
 4           119.     Glock Ges.m.b.H. denies the allegations in Paragraph 119 of the Complaint.
 5           120.     Glock Ges.m.b.H. denies the allegations in Paragraph 120 of the Complaint.
 6                                     SECOND CAUSE OF ACTION
 7      (Strict Product Liability – Failure to Warn/Information Defect – Against Glock, Inc.,
 8            Glock Ges.m.b.H., ABC Gun Dealer, 123 Gun Distributor, and Does 1-50)
 9            121. Glock Ges.m.b.H. incorporates its responses to Paragraphs 1-120 of the Complaint
10   in response to Paragraph 121 of the Complaint.
11            122. Glock Ges.m.b.H. states that the allegations in Paragraph 122 of the Complaint
12   are directed to other defendants. To the extent a response is required, it denies knowledge or
13   information sufficient to form a belief about the truth of the allegations in Paragraph 122 of the
14   Complaint, and refers all questions of law to this Honorable Court.
15            123. Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
16   about the truth of the allegations in Paragraph 123 of the Complaint, and refers all questions of
17   law to this Honorable Court.
18            124. Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
19   about the truth of the allegations in Paragraph 124 of the Complaint, and refers all questions of
20   law to this Honorable Court.
21            125. Glock Ges.m.b.H. denies the allegations in Paragraph 125 of the Complaint except
22   that it admits that it designs, manufactures and sells Glock model pistols.
23            126. Glock Ges.m.b.H. states that the allegations in Paragraph 126 of the Complaint
24   are directed to other defendants. To the extent a response is required, it denies knowledge or
25   information sufficient to form a belief about the truth of the allegations in Paragraph 126 of the
26   Complaint, except denies that the Subject Pistol and other Glock model pistols are defective.
27                127. Answering Paragraph 127, Glock Ges.m.b.H. states that this Paragraph asserts a
28
                                                    9
29   24792717v1


30
             Case 2:20-cv-00523-SMB Document 51 Filed 07/23/21 Page 10 of 17




 1    conclusion of law rather than an allegation of fact that Glock Ges.m.b.H. can admit or deny. To
 2    the extent this Paragraph is inconsistent with or attempts to impose obligations or duties on
 3    Glock Ges.m.b.H. different from or in excess of those imposed by controlling law, it is denied.
 4    To the extent this Paragraph is intended to assert the liability of Glock Ges.m.b.H., it is
 5    expressly denied.
 6           128.   Glock Ges.m.b.H. denies the allegations in Paragraph 128 of the Complaint.
 7           129.   Glock Ges.m.b.H. denies the allegations in Paragraph 129 of the Complaint.
 8           130.   Glock Ges.m.b.H. denies the allegations in Paragraph 130 of the Complaint.
 9           131.   Glock Ges.m.b.H. denies the allegations in Paragraph 131 of the Complaint.
10           132.   Glock Ges.m.b.H. denies the allegations in Paragraph 132 of the Complaint.
11           133.   Glock Ges.m.b.H. denies the allegations in Paragraph 133 of the Complaint.
12           134.   Glock Ges.m.b.H. denies the allegations in Paragraph 134 of the Complaint.
13           135.   Glock Ges.m.b.H. denies the allegations in Paragraph 135 of the Complaint.
14           136.   Glock Ges.m.b.H. denies knowledge or information sufficient to form a belief
15   about the truth of the allegations in Paragraph 136 of the Complaint.
16           137.   Glock Ges.m.b.H. denies the allegations in Paragraph 137 of the Complaint.
17           138.   Glock Ges.m.b.H. denies the allegations in Paragraph 138 of the Complaint.
18           139.   Glock Ges.m.b.H. denies the allegations in Paragraph 139 of the Complaint.
19                                   THIRD CAUSE OF ACTION
20     (Negligent Design – Against Glock, Inc., Glock Ges.m.b.H., ABC Gun Dealer, 123 Gun
21                                    Distributor, and Does 1-50)
22           140.   Glock Ges.m.b.H. incorporates its responses to Paragraphs 1-139 of the Complaint
23   in response to Paragraph 140 of the Complaint.
24           141.   Answering Paragraph 141, Glock Ges.m.b.H. states that this Paragraph asserts a
25   conclusion of law rather than an allegation of fact that Glock Ges.m.b.H. can admit or deny. To
26   the extent this Paragraph is inconsistent with or attempts to impose obligations or duties on
27   Glock Ges.m.b.H. different from or in excess of those imposed by controlling law, it is denied.
28
                                                 10
29   24792717v1


30
               Case 2:20-cv-00523-SMB Document 51 Filed 07/23/21 Page 11 of 17




 1   To the extent this Paragraph is intended to assert the liability of Glock Ges.m.b.H., it is expressly
 2   denied..
 3           142.   Glock Ges.m.b.H. denies the allegations in Paragraph 142 of the Complaint.
 4           143.   Glock Ges.m.b.H. denies the allegations in Paragraph 143 of the Complaint.
 5                                   FOURTH CAUSE OF ACTION
 6    (Negligent Warnings and Marketing – Against Glock, Inc., Glock Ges.m.b.H., ABC Gun
 7                            Dealer, 123 Gun Distributor, and Does 1-50)
 8           144.   Glock Ges.m.b.H. incorporates its responses to Paragraphs 1-143 of the Complaint
 9   in response to Paragraph 144 of the Complaint.
10           145.   Answering Paragraph 145, Glock Ges.m.b.H. states that this Paragraph asserts a
11   conclusion of law rather than an allegation of fact that Glock Ges.m.b.H. can admit or deny. To
12   the extent this Paragraph is inconsistent with or attempts to impose obligations or duties on
13   Glock Ges.m.b.H. different from or in excess of those imposed by controlling law, it is denied.
14   To the extent this Paragraph is intended to assert the liability of Glock Ges.m.b.H., it is expressly
15   denied.
16           146.   Glock Ges.m.b.H. denies the allegations in Paragraph 146 of the Complaint.
17           147.   Glock Ges.m.b.H. states that the materials provided with Glock model pistols
18   effectively informed reasonably foreseeable users of the potential risks associated with firearms
19   and the need to store them safely and, to the extent that Paragraph 147 of the Complaint contains
20   allegations to the contrary, they are denied.
21           148.   Glock Ges.m.b.H. denies the allegations in Paragraph 148 of the Complaint.
22           149.   Glock Ges.m.b.H. denies the allegations in Paragraph 149 of the Complaint.
23           150.   Glock Ges.m.b.H. denies the allegations in Paragraph 150 of the Complaint.
24           151.   Glock Ges.m.b.H. denies the allegations in Paragraph 151 of the Complaint.
25           152.   Glock Ges.m.b.H. denies the allegations in Paragraph 152 of the Complaint,
26   except denies knowledge or information sufficient to form a belief about the truth of the
27   allegations that the shooter thought the Subject Pistol was unloaded because the magazine was
28
                                                     11
29   24792717v1


30
             Case 2:20-cv-00523-SMB Document 51 Filed 07/23/21 Page 12 of 17




 1   not in it.
 2           153.     Glock Ges.m.b.H. denies the allegations in Paragraph 153 of the Complaint.
 3           154.     Glock Ges.m.b.H. denies the allegations in Paragraph 154 of the Complaint.
 4                                           FIFTH CAUSE OF ACTION
 5                  (Punitive Damages – Against Glock, Inc., Glock Ges.m.b.H., ABC Gun Dealer,
 6                                       123 Gun Distributor, and Does 1-50)
 7           155.     Glock Ges.m.b.H. incorporates its responses to Paragraphs 1-154 of the Complaint
 8   in response to Paragraph 155 of the Complaint.
 9           156.     Glock Ges.m.b.H. denies the allegations in Paragraph 156 of the Complaint.
10           157.     Glock Ges.m.b.H. denies the allegations in Paragraph 157 of the Complaint.
11           158.     Glock Ges.m.b.H. denies the allegations in Paragraph 158 of the Complaint.
12           159.     Glock Ges.m.b.H. denies the allegations in Paragraph 159 of the Complaint.
13           160.     Glock Ges.m.b.H. denies the allegations in Paragraph 160 of the Complaint.
14           161.     Glock Ges.m.b.H. denies the allegations in Paragraph 161 of the Complaint.
15           162.     Glock Ges.m.b.H. denies the allegations in Paragraph 162 of the Complaint.
16           163.     Glock Ges.m.b.H. denies the allegations in Paragraph 163 of the Complaint.
17           164.     Glock Ges.m.b.H. denies the allegations in Paragraph 164 of the Complaint.
18           Glock Ges.m.b.H. denies the allegations in the unnumbered paragraph on page 28 of the
19   Complaint beginning with “WHEREFORE . . . .”
                                  GENERAL DENIAL
20
21           Any allegation in the Complaint that is not specifically admitted is denied.
22                                   AFFIRMATIVE DEFENSES
23           1.       Plaintiff’s Complaint, and each and every cause of action contained therein,
24   against Glock Ges.m.b.H. is barred by the immunity provided by Ariz. Rev. Stat. § 12-271.
25           2.       Plaintiff’s Complaint, and each and every cause of action contained therein,
26   against Glock Ges.m.b.H. is barred by the immunity provided by the Protection of Lawful
27   Commerce in Arms Act, 15 U.S.C. §§ 7901-03.
28
                                                   12
29   24792717v1


30
             Case 2:20-cv-00523-SMB Document 51 Filed 07/23/21 Page 13 of 17




 1           3.      Plaintiff’s Complaint, and each and every cause of action contained therein, fails
 2   to state facts sufficient to constitute a cause of action against Glock Ges.m.b.H..
 3           4.      Each of Plaintiff’s causes of action in the Complaint are barred by the applicable
 4   statutes of limitations as provided in the Ariz. Rev. Stat. §§ 12-542 and 12-551, thereby
 5   depriving this Court of jurisdiction and/or barring recovery of any damages.
 6           5.      Plaintiff may have failed to add a party indispensable to this case.
 7           6.      Upon on information and belief any damages suffered by Plaintiff were
 8   proximately caused, in whole or in part, by the failure of Plaintiff to exercise reasonable care
 9   under the circumstances and therefore, Plaintiff’s recovery, if any, must be diminished by the
10   proportion of the negligence of Plaintiff which proximately caused or contributed to Plaintiff’s
11   alleged damages.
12           7.      The Subject Pistol was sold to a knowledgeable and sophisticated user and
13   intermediary.
14           8.      Upon information and belief any damages suffered by Plaintiff were proximately
15   caused, in whole or in part, by the negligence or other actionable conduct of persons or entities
16   other than Glock Ges.m.b.H. Therefore, should Glock Ges.m.b.H. be found liable to Plaintiff
17   as a result of the incident alleged in the Complaint, the amount of Plaintiff’s recovery, if any,
18   should be no greater than an amount which is equal to Glock Ges.m.b.H.’s proportionate share,
19   if any, of the combined negligence or other actionable conduct of those persons or entities
20   whose negligence or actionable conduct proximately caused Plaintiff’s alleged damages.
21           9.      Upon information and belief Plaintiff has failed to mitigate his damages, if any,
22   suffered as a result of the incident set forth in the Complaint.
23           10.     The plans or designs for Glock model pistols and the methods and techniques of
24   manufacturing, inspecting, testing and labeling Glock model pistols conformed with the state
25   of the art at the time the Subject Pistol was first sold and Glock Ges.m.b.H. is therefore not
26   liable pursuant to Ariz. Rev. Stat. § 12-683(1).
27           11.     Upon information and belief any damages suffered by Plaintiff were caused as a
28
                                                   13
29   24792717v1


30
               Case 2:20-cv-00523-SMB Document 51 Filed 07/23/21 Page 14 of 17




 1   direct and proximate result of an alteration or modification of the Subject Pistol that was not
 2   reasonably foreseeable and made by a person other than Glock Ges.m.b.H. after it sold the
 3   Subject Pistol and Glock Ges.m.b.H. is therefore not liable pursuant to Ariz. Rev. Stat. § 12-
 4   683(2).
 5             12.   Any damages suffered by Plaintiff were caused as a direct and proximate result
 6   of the use of the Subject Pistol for a purpose, in a manner, or in an activity other than that which
 7   was reasonably foreseeable or was contrary to any express and adequate instructions or
 8   warnings appearing on or attached to the Subject Pistol or on its original container or wrapping
 9   and Glock Ges.m.b.H. is therefore not liable pursuant to Ariz. Rev. Stat. § 12-683(3).
10             13.   Upon information and belief any damages suffered by Plaintiff were a direct and
11   proximate result of the misuse or abuse of the Subject Pistol.
12             14.   Upon information and belief any damages suffered by Plaintiff were a direct and
13   proximate result of ignoring and/or not heeding warnings and instructions regarding the Subject
14   Pistol.
15             15.   Upon information and belief any damages suffered by Plaintiff were a direct and
16   proximate result of superseding and intervening cause(s).
17             16.   Glock Ges.m.b.H. is not subject to personal jurisdiction in Arizona because it
18   lacks the constitutionally required minimum contacts with that state.
19             17.   Glock Ges.m.b.H. states that, at the time that the Subject Pistol was manufactured
20   and sold, it was fit and proper for the use for which it was designed and intended and was safe
21   and non-defective.
22             18.   Upon information and belief Plaintiff is estopped from claiming the damages
23   alleged against Glock Ges.m.b.H. in the Complaint because of Plaintiff’s negligent and/or
24   improper conduct, acts and/or omissions.
25             19.   Plaintiff is not entitled to a damage award violative of Glock Ges.m.b.H.’s due
26   process and equal protection rights and other rights set forth in the United States Constitution
27   or rights under the Arizona Constitution. Glock Ges.m.b.H. expressly reserves any and all
28
                                                   14
29   24792717v1


30
             Case 2:20-cv-00523-SMB Document 51 Filed 07/23/21 Page 15 of 17




 1   constitutional defenses, claims, and arguments against the imposition of punitive damages
 2   against it or the amount of same or in any other manner relating to punitive damages. Plaintiff’s
 3   claim for punitive damages against Glock Ges.m.b.H.: violates the Sixth Amendment of the
 4   United States Constitution because Glock Ges.m.b.H. is not informed of the nature and cause
 5   of the accusations against it, and thus, the allegations are void for vagueness; violates Glock
 6   Ges.m.b.H.’s rights to substantive and procedural due process as provided in the Fifth and
 7   Fourteenth Amendments of the United States Constitution; violates the due process clause of
 8   Fourteenth Amendment to the United States Constitution; violates Glock Ges.m.b.H.’s rights
 9   to equal protection as provided in the Fourteenth Amendment to the United States Constitution;
10   violates Glock Ges.m.b.H.’s rights to contract, as provided in Article I, Section 10 of the United
11   States Constitution; exposes Glock Ges.m.b.H. to double jeopardy in violation of the Fifth
12   Amendment of the United States Constitution; constitutes an impermissible burden on
13   international and interstate commerce in violation of Article I, Section 8 of the United States
14   Constitution; violates the separation of powers doctrine embodied in Article VI of the United
15   States Constitution; and constitutes the imposition of an excessive fine in violation of Glock
16   Ges.m.b.H.’s rights provided in the Eighth Amendment of the United States Constitution.
17   Plaintiff’s claim for punitive or exemplary damages is further barred by Article 2, Sections 4
18   and 35, of the Arizona Constitution.
19           20.   Glock Ges.m.b.H. invokes the provisions of Title 12, Chapter 16 of the Arizona
20   Revised Statutes.
21           21.   Plaintiff’s claims against Glock Ges.m.b.H. are barred or should be reduced by
22   the comparative fault of others, including, but not limited to, Plaintiff, pursuant to Ariz. Rev.
23   Stat. § 12-2506.
24           22.   Glock Ges.m.b.H. invokes the provisions of Title 12, Chapter 6, Article 9 of the
25   Arizona Revised Statutes, including the defenses set forth in § 12-683, and the exemptions from
26   punitive damages set forth in § 12-689.
27           23.   Glock Ges.m.b.H. reserves the right to amend its answer to raise additional
28
                                                  15
29   24792717v1


30
             Case 2:20-cv-00523-SMB Document 51 Filed 07/23/21 Page 16 of 17




 1   affirmative defenses that may be disclosed during discovery.
 2                                 DEMAND FOR JURY TRIAL
 3           Pursuant to Rule 38(b)(1) of the Federal Rules of Civil Procedure, Glock Ges.m.b.H.
 4   demands a trial by jury of all issues triable of right by a jury in this action.
 5          WHEREFORE, Glock Ges.Error! Hyperlink reference not valid.m.b.H. hereby
 6   requests the following relief:

 7           1.    That Plaintiff takes nothing by his Complaint;
 8           2.    That Plaintiff’s Complaint be dismissed with prejudice on the merits;
 9          3.     That Glock Ges.m.b.H. recovers its costs, attorney’s fees, and disbursements
10   herein; and

11           4.    Such other relief as the Court herein deems just and equitable.
12   DATED this 23rd day of July, 2021.
13                                                   BOWMAN AND BROOKE LLP
14                                              By: /s/ Amanda E. Heitz
                                                    Paul G. Cereghini
15                                                  Jeffrey C. Warren
                                                    Amanda E. Heitz
16
                                                     and
17
                                                     RENZULLI LAW FIRM, LLP
18                                                   John F. Renzulli (admitted pro hac vice)
                                                     Christopher Renzulli (admitted pro hac vice)
19                                                   Peter V. Malfa (admitted pro hac vice)
                                                     Scott C. Allan (admitted pro hac vice)
20
                                                     Attorneys for Defendant Glock Ges.m.b.H.
21
22   ORIGINAL e-filed
     this 23rd day of July 2021.
23
     COPY of the foregoing mailed/emailed
24   this 23rd day of July, 2021, to:
25   John P. Torgenson, Esq.
     Jon T. Drago, Esq.
26   TORGENSON LAW
     333 W. Roosevelt St.
27   Phoenix, AZ 85003
     Telephone: (602) 759-0012
28
                                                    16
29   24792717v1


30
             Case 2:20-cv-00523-SMB Document 51 Filed 07/23/21 Page 17 of 17




 1   Facsimile: (602) 429-8120
     jtorgenson@torgensonlaw.com
 2   jdrago@tordensonlaw.com
 3   and
 4   Jonathan E. Lowy, Esq. (admitted pro hac vice)
     BRADY
 5   840 First Street, N.E., Suite 400
     Washington, DC 20002
 6   Telephone: (202) 370-8104
     jlowy@bradyunited.org
 7
     Attorneys for Plaintiff
 8
 9   By: /s/ Amanda E. Heitz
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               17
29   24792717v1


30
